Case: 2:11-cv-01016-EAS-MRM Doc #: 2505 Filed: 09/18/19 Page: 1 of 8 PAGEID #: 127876




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


                                           Case No. 2:11-cv-1016

  IN RE: OHIO EXECUTION                    JUDGE EDMUND A. SARGUS, JR.
  PROTOCOL LITIGATION                      Magistrate Judge Michael R. Merz

  This document relates to:                DEATH PENALTY CASE
  Plaintiff Cleveland Jackson
                                           Execution scheduled for:
                                           November 13, 2019


    Plaintiff Cleveland Jackson’s Motion to Admit Deposition Testimony in
                Support of His Motion for Preliminary Injunction


        This consolidated method of execution case is before the Court on

  Plaintiff Cleveland Jackson’s Amended Motion for a Stay of Execution, a

  Preliminary Injunction, and an Evidentiary Hearing. (ECF No. 2242.) The case

  is set for evidentiary hearing on the motion—along with three other Plaintiffs—

  on September 24 – October 3, 2019.1 (ECF No. 2378, PageID 114804.)

        Plaintiff Jackson, under Rule 32 of the Federal Rules of Civil Procedure,

  now moves this Court to admit the designated depositions as substantive

  evidence in deciding Jackson’s Motion for Preliminary Injunction and any



        1  The hearing actually started on September 11, 2019, with the taking of
  testimony out of order and by video transmission of Jackson’s expert. During the
  testimony, the Court and parties learned of the decision of In re Ohio Execution Protocol
  Litig. (Henness), No. 19-3064, ___ F.3d ___ , 2019 U.S. App. LEXIS 27365 (6th Cir.
  Sept. 11, 2019). This Court subsequently issued an Order to Show Cause why the
  evidentiary hearing should continue (ECF No. 2478). The parties have briefed the
  issue and the question currently rests with the Court. (See Plaintiff Cleveland
  Jackson’s Response to Show Cause Order Regarding Evidentiary Hearing, ECF No.
  2490; State’s Response, ECF No. 2498.)


                                             1
Case: 2:11-cv-01016-EAS-MRM Doc #: 2505 Filed: 09/18/19 Page: 2 of 8 PAGEID #: 127877




  related matters. Similar testimony was already designated and subsequently

  admitted as to Jackson’s motion. (See e.g., Decision and Order on Motion to

  Admit Prior Evidence and Testimony, ECF No. 2191, PageID 106838–39

  (admitting designated prior testimony that included hearing and deposition

  testimony, identified in ECF No. 2160-1.) This motion seeks to add sworn

  testimony obtained since those previous designations were made.

        This Court has the authority to take and receive evidence as the

  circumstances dictate, and given the limited time, it is both appropriate and

  necessary for the Court to admit this evidence for substantive consideration in

  Jackson’s preliminary injunction proceedings. A court’s broad discretion for

  receiving evidence in a matter before it is well-established—particularly when

  no jury is involved. See e.g., Weight v. Southwest Bank, 554 F.2d 661, 663 (5th

  Cir. 1977) (“A trial judge sitting without jury is entitled to great latitude

  concerning the admission or exclusion of evidence . . . .”). Further, to any

  extent the testimony is considered hearsay, admissions by a party opponent

  are admissible under Fed. R. Ev. 801 (d)(2) because the testimony was provided

  by an opposing party. Statements of an opposing party are admissible for

  their truth.

        In addition to the Federal Rules of Evidence, the Federal Rules of Civil

  Procedure also allow for the admission of prior sworn testimony when

  circumstances warrant it. “Rule 32(a) creates of its own force an exception to

  the hearsay rule,” independent of the exceptions created by Rules 804 and 807

  of the Federal Rules of Evidence. 8A Charles Alan Wright, Arthur R. Miller, et



                                            2
Case: 2:11-cv-01016-EAS-MRM Doc #: 2505 Filed: 09/18/19 Page: 3 of 8 PAGEID #: 127878




  al., FEDERAL PRACTICE AND PROCEDURE § 2143 & n.3 (3d. ed. 2016).

  Under that Rule, similar depositions have been admitted as substantive

  evidence in prior hearings in this consolidated litigation. (See e.g., Decision

  and Order on Motion to Admit Prior Evidence and Testimony, ECF No. 2191,

  PageID 106838–39 (admitting designated prior testimony that included hearing

  and deposition testimony, identified in ECF No. 2160-1; see also Plaintiffs

  Phillips, Tibbetts, and Otte’s Notice of Designation of Prior Hearing and

  Deposition Testimony, ECF No. 863, PageID 27901 et seq., testimony which

  this Court subsequently admitted, see, e.g., ECF No. 966).

        The same reasoning and justification applies to admit the testimony

  designated below. This is “a hearing or trial,” and as such, “all or part of a

  deposition may be used against a party” under certain conditions, each of

  which are satisfied here. Fed. R. Civ. P. 32(a)(1). The Defendants were present

  or represented at the depositions. Fed. R. Civ. P. 32(a)(1)(A). The deposition

  statements are admissible as party opponent admissions under the Federal

  Rules of Evidence, as noted above, or otherwise admissible under the Rules of

  Evidence. Fed. R. Civ. P. 32(a)(1)(B). And their use is allowed under Rule

  23(a)(2) (for impeachment purposes), and Rule 23(a)(3) (“An adverse party may

  use for any purpose the deposition of a party or anyone who, when deposed,

  was the party’s officer, director, managing agent, or designee under Rule

  30(b)(6). . . .”) (emphases added)). Additionally, under Rule 32(c), this Court

  can and should find, in the present, compressed time circumstances, good




                                          3
Case: 2:11-cv-01016-EAS-MRM Doc #: 2505 Filed: 09/18/19 Page: 4 of 8 PAGEID #: 127879




  cause to consider the deposition testimony as presented in transcript form for

  impeachment and for substantive evidence purposes.

        The deposition testimony cited in this Motion were all conducted on

  August 21 and 22, 2019, in preparation for the upcoming hearing. The

  testimony is offered as evidence of material facts that remain in dispute in this

  litigation, such as the availability and feasibility of Plaintiff Jackson’s proposed

  methods of execution. Admitting the evidence serves the interest of justice and

  the purpose of the Rules, which are designed to support and facilitate effective

  resolution of legitimate disputes between the litigants before it.

        The referenced deposition transcripts are filed on the public docket

  under this Court’s standing order. (ECF No. 2431, PageID 116575.)

  Defendants also filed them again, as Defendants’ Exhibits for the impending

  hearing; by agreement between counsel for the parties, those exhibits are also

  available for use as Plaintiffs’ exhibits without refiling or renumbering the same

  transcripts (see Plaintiffs’ Exhibit List, ECF No. 2466, PageID 127011). The

  transcripts are referenced herein by the appropriate ECF Number and PageID

  references as filed as exhibits for Jackson’s impending hearing. This Court

  should admit as substantive evidence the following sworn deposition testimony:




                                           4
Case: 2:11-cv-01016-EAS-MRM Doc #: 2505 Filed: 09/18/19 Page: 5 of 8 PAGEID #: 127880




   Witness Name        Deposition        ECF No.          PageID        Hearing
    or Number            Date                             Range         Exhibit
                                                                        Number

   Annette            Aug. 21, 2019    2461-35         121918-         DX 33
   Chambers-                                           122036
   Smith

   Stuart Hudson      Aug. 21, 2019    2461-36         122037–86       DX 34



   Edwin              Aug. 21, 2019    2461-37         122087-212      DX 35
   Voorhies


   Ronald T.          Aug. 22, 2019    2461-38         122213-360      DX 36
   Erdos (30(b)(6))


   Team Member        Aug. 22, 2019    2461-39         122361-90       DX 37
   No. 17


   Team Member        Aug. 22, 2019    2461-40         122391-434      DX 38
   No. 31


   Team Member        Aug. 22, 2019    2461-41         122435-463      DX 39
   No. 32




        For all the reasons discussed herein, this Court should admit, as

  substantive evidence for purposes of deciding Cleveland Jackson’s motion for

  injunctive relief, the prior sworn testimony identified above.

        In accordance with the Local Rules, the undersigned counsel inquired

  with Defendants’ counsel at the conclusion of court proceedings on

  Wednesday, September 11, 2019, as to whether Defendants would oppose this


                                          5
Case: 2:11-cv-01016-EAS-MRM Doc #: 2505 Filed: 09/18/19 Page: 6 of 8 PAGEID #: 127881




  matter. Counsel was unable to give a response at that time. Jackson notes,

  however, that Defendants themselves have sought admission of prior

  deposition testimony for this Court’s consideration on Jackson’s injunctive

  relief motion. (See ECF No. 2301.)




                                         6
Case: 2:11-cv-01016-EAS-MRM Doc #: 2505 Filed: 09/18/19 Page: 7 of 8 PAGEID #: 127882




              Respectfully submitted this 18th day of September, 2019.


                                               Deborah L. Williams
                                               Federal Public Defender

                                               by
   /s/ Allen L. Bohnert
   Allen L. Bohnert (0081544)                  and
   Trial Attorney for Plaintiff Jackson
                                               Richard Cline (0001854)
   and                                         Chief Counsel
                                               Death Penalty Department
   David C. Stebbins (0005839)
   Assistant Federal Public Defender           Randall L. Porter (0005835)
   Supervising Attorney                        Assistant State Public Defender
   Co-Counsel for Plaintiff Jackson
                                               Office of the Ohio Public Defender
   Lisa M. Lagos (0089299)                     250 E. Broad Street - Suite 1400
   Paul R. Bottei (TN 17036)                   Columbus, Ohio 43215-9308
   Adam M. Rusnak (0086893)                    Telephone: (614) 466-5394
   Assistant Federal Public Defenders          Facsimile: (614) 644-0708
   Co-Counsel for Plaintiff Jackson            Richard.Cline@opd.ohio.gov
                                               Randall.Porter@opd.ohio.gov
   Theodore C. Tanski (PA 314189)              Co-Counsel for Plaintiff Jackson
   Research & Writing Attorney
   Co-Counsel for Plaintiff Jackson            and

   Office of the Federal Public Defender       James A. King (0040270)
   for the Southern District of Ohio           Porter, Wright, Morris & Arthur LLP
   Capital Habeas Unit                         41 South High Street
   10 West Broad Street, Suite 1020            Columbus, Ohio 43215
   Columbus, Ohio 43215                        614-227-2051
   614-469-2999                                614-227-2100 (fax)
   614-469-5999 (fax)                          Email: jking@porterwright.com
   Allen_Bohnert@fd.org                        Co-Counsel for Plaintiff Jackson
   David_Stebbins@fd.org
   Lisa_Lagos@fd.org                           Counsel for Plaintiff Jackson
   Paul_Bottei@fd.org
   Adam_Rusnak@fd.org
   TC_Tanksi@fd.org




                                           7
Case: 2:11-cv-01016-EAS-MRM Doc #: 2505 Filed: 09/18/19 Page: 8 of 8 PAGEID #: 127883




                            CERTIFICATE OF SERVICE

        I hereby certify that on September 18, 2019, I electronically filed the

  foregoing Plaintiff Cleveland Jackson’s Motion to Admit Deposition

  Testimony in Support of His Motion for Preliminary Injunction with the

  Clerk of the United States District Court for the Southern District of Ohio using

  the CM/ECF system, which will send notification of such filing to the email

  addresses of opposing counsel that are on file with the Court.



                                       /s/ Allen L. Bohnert
                                       Allen L. Bohnert (0081544)
                                       Trial Attorney for Plaintiff Jackson




                                          8
